DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
In view of the amendments and applicant's remarks filed on 09/29/2022 page 5 have been considered and are persuasive thereby 112(b) rejection is hereby withdrawn.

Response to Arguments
Applicant's amendment to independent claims 1 and 10 filed 09/29/2022 has been fully considered but they are not persuasive. Applicant’s amendment to the independent claim significantly changes the scope of the invention as a whole.  Applicant’s arguments has been considered, but are moot in view of the new ground(s) of rejection of the combination of references as necessitated by applicant's amendment. 
While the amendments as presented do not present allowable subject matter, in the interest of compact prosecution, examiner feels that a further interview may help to expedite prosecution of the application.  Examiner is available for an interview at Applicant's convenience at the number below should Applicant wish to discuss the case further.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Roustaei et al. (US 5756981; herein after “Roustaei”) in view of Petersen et al. (US  5534386; herein after “Petersen”). 

	Regarding claim 1, Roustaei teaches a method of light-sheet fluorescence imaging (method of scanning or imaging, see column 1, lines 30-36 and column 70, lines 45-58) comprising: providing a sample (e.g., a bar code symbol, column 36, lines 32-35); providing a parallel-light light sheet (i.e., The LEDs can be arranged in parallel lines thus produce parallel light-sheet, column 3, lines 63-65 and as shown in FIG. 18A); creating an elliptically diffuse light-sheet (via diffuser 4906, column 42, lines 20-24, FIGS. 49A-49D); wherein the elliptically diffuse light sheet is configured to transmit a first plurality of light rays in a direction parallel to the parallel-light light sheet and a second plurality of light rays in a direction perpendicular to the parallel-light light sheet (i.e., The exit face of the diffuser is formed as an asymmetric cylindrical lens to provide the output beam with an elliptical shape. The major axis of the ellipse is parallel to the optical axis 5000, and the minor axis (perpendicular to major axis) is normal to the major axis, column 42, lines 25-35, FIGS. 50A-B); illuminating the sample with the elliptically diffuse light-sheet (i.e., the LED illumination is homogenized to provide uniform intensity in the output beam (to illuminate the bar code symbol (e.g., sample). The exit face of the diffuser is formed as an asymmetric cylindrical lens to provide the output beam with an elliptical shape, column 42, lines 25-30); capturing at least one image of the sample (i.e., an image capturing scanning device to capture bar code image, column 40, lines 33-49, column 56, lines 36-39 and column 70, lines 45-48, FIG. 49).	
Roustaei teaches all limitations except for explicit teaching of the elliptically diffuse light sheet is configured to transmit a first plurality of light rays in a direction parallel to the parallel-light light sheet and a second plurality of light rays in a direction perpendicular to the parallel-light light sheet.
	However, in a related field of endeavor Petersen teaches the light rays that are incident the master diffuser 22 in FIG. 7 are diverging with respect to each other in one direction and converging upon each other into a line in the perpendicular direction. Therefore, light rays passing through and exiting the master diffuser 22 are likewise diverging more rapidly in a direction perpendicular to the line of light on the master diffuser than are the light rays that are parallel to that line (column 8, lines 41-48).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roustaei such that light rays passing through and exiting the master diffuser are in a direction perpendicular to the line of light on the master diffuser than are the light rays that are parallel to that line as taught by Petersen such that light rays passing through and exiting the master diffuser are likewise diverging more rapidly.

	Regarding claim 2, Roustaei as set forth in claim 1 further teaches the at least one image does not exhibit shadows or stripe artifacts (i.e., shading correction, column 29, lines 21-24).

Regarding claim 3, Roustaei as set forth in claim 1 further teaches creating an elliptically diffuse light-sheet comprises passing a parallel light-sheet through an elliptical light shaping diffuser (i.e., forward of the LEDs is window/diffuser/lens 24 which is light transmissive (light-sheet) and provides homogenization and focusing of the light path of the illuminating beam incident upon the bar code to be scanned, column 9, lines 28-32; illumination diffusers 4906, FIGS. 41 & 49A, column 41, lines 23-55).

Regarding claim 4, Roustaei as set forth in claim 3 further teaches the elliptical light shaping diffuser is one of an elliptical holographic diffuser and a line diffuser (i.e., Each diffuser includes a surface relief hologram on the planar side nearest the LEDs, column 42, lines 25-27).

Regarding claim 5, Roustaei as set forth in claim 3 further teaches the elliptical light shaping diffuser is adapted transform an input light-sheet into an output light-sheet that spreads anisotropically along orthogonal diffusing angles (i.e., forward of the LEDs is window/diffuser/lens 24 which is light transmissive (light-sheet) and provides homogenization and focusing of the light path of the illuminating beam (beam spreads anisotropically) incident upon the bar code to be scanned, column 9, lines 28-32; illumination diffusers 4906, FIGS. 41 & 49A, column 41, lines 23-55; the major axis of the ellipse is parallel to the optical axis 5000, and the minor axis is normal (orthogonal diffusing angles) to the major axis, column 42, lines 30-32 and as shown in FIG. 50B).

Regarding claim 6, Roustaei as set forth in claim 5 further teaches the sample has one or more surface features (i.e., series of lines in barcode, column 1, lines 41-44) to be imaged (i.e., an image capturing scanning device to capture bar code image, column 40, lines 33-49), and wherein the one or more surface features to be imaged have a size larger than a width of the elliptically diffuse light-sheet upon illumination of the sample, wherein the width is measured in a direction perpendicular to a plane defined by the parallel light sheet (i.e., the imaging optics of the lens/filter assembly (diffuser) provide a dual or multi-field of view permits modification of both focal length and the width of the field of view (width of the output beam with an elliptical shape, as shown in FIG. 50B), column 4, lines 20-27).

Regarding claim 7, Roustaei as set forth in claim 5 further teaches the elliptically diffuse light-sheet spreads at a larger diffusing angle in a plane parallel to the parallel light-sheet than in a plane perpendicular to the parallel light-sheet (i.e., the major axis of the ellipse is parallel to the optical axis 5000 (larger diffusing angle), and the minor axis is normal (smaller diffusing angle) to the major axis, column 42, lines 30-32 and as shown in FIG. 50B).

Regarding claim 10, Roustaei teaches system for light-sheet fluorescence imaging of a fluorescent sample (a scanning or imaging system reading bar code(sample), see column 1, lines 30-36) comprising: a light source adapted to create a parallel-light light-sheet (i.e., a light source that emits a beam divided by diffractive optics into beamlets (light-sheet) matching the dimensions of the respective field of views, Abstract); an elliptical light shaping diffuser adapted to convert the light-sheet into an elliptically diffuse light-sheet comprising a first plurality of light rays oriented parallel to the parallel-light light-sheet and a second plurality of light rays oriented perpendicular to the parallel-light sheet and illuminate the specimen (i.e., the LED illumination is homogenized to provide uniform intensity in the output beam (to illuminate the bar code symbol (e.g., sample). The exit face of the diffuser is formed as an asymmetric cylindrical lens to provide the output beam with an elliptical shape. The exit face of the diffuser is formed as an asymmetric cylindrical lens to provide the output beam with an elliptical shape. The major axis of the ellipse is parallel to the optical axis 5000, and the minor axis (perpendicular to major axis) is normal to the major axis, column 42, lines 25-35, FIGS. 49A-50B); at least one microscopy optic (i.e., an optical scanning device, column 25, lines 8-15); an image capturing element (column 56, lines 36-39, FIG. 49).
However, in a related field of endeavor Petersen teaches the light rays that are incident the master diffuser 22 in FIG. 7 are diverging with respect to each other in one direction and converging upon each other into a line in the perpendicular direction. Therefore, light rays passing through and exiting the master diffuser 22 are likewise diverging more rapidly in a direction perpendicular to the line of light on the master diffuser than are the light rays that are parallel to that line (column 8, lines 41-48).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roustaei such that light rays passing through and exiting the master diffuser are in a direction perpendicular to the line of light on the master diffuser than are the light rays that are parallel to that line as taught by Petersen such that light rays passing through and exiting the master diffuser are likewise diverging more rapidly.

Regarding claim 11, Roustaei as set forth in claim 10 further teaches the elliptical light shaping diffuser is at least one of an elliptical holographic diffuser and a line diffuser (i.e., Each diffuser includes a surface relief hologram on the planar side nearest the LEDs, column 42, lines 25-27).

Regarding claim 12, the combination of Roustaei as set forth in claim 8 and IGUCHI further teaches the at least one microscopy optic (i.e., an optical scanning device, column 25, lines 8-15 as taught by Roustaei) is part of a microscope (i.e., a light sheet illumination microscope that includes…detection optical system, para. [0008] as taught by IGUCHI).

Regarding claim 13, Roustaei as set forth in claim 10 further teaches images captured by the image capturing element do not exhibit shadows or stripe artifacts (i.e., shading correction, column 29, lines 21-24).

Regarding claim 14, Roustaei as set forth in claim 10 further teaches the light source provides a substantially monochromatic beam (i.e., a standard white light source, column 12, lines 31-35).

Regarding claim 15, Roustaei teaches the substantially monochromatic beam is passed through a laser line generator and is shaped into a line (i.e., a cylindrical lens (a laser line generator), which focuses the light along one axis to form a plane of light, with a line of light being created at its focal point (shaped into a line), column 24, lines 26-28… The cylindrical lens 38 (a laser line generator), as seen in FIG. 4, may be modified to provide a uniform distribution of light at the focal point (shaped into a line), column 24, line 48-50).
	
Regarding claim 16, Roustaei fails to teach the wavelength of the substantially monochromatic beam is within absorption range of the fluorescent sample (i.e., Among the parameters that are considered are LEDs for emitting light within specific wavelength ranges, for example absorption range of the fluorescent sample which is ~300-500 nm), column 5, lines 38-40… LEDs which emit light within the wavelength range of 400 to 700 nm may be used, column 12, lines 1-5).
	
Claims 8-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Roustaei in view of Petersen, and further in view of Ashdown (US PUB 2005/0063063).

Regarding claim 8, Roustaei in view of Petersen teaches the elliptical light shaping diffuser produces a passive multi-directional illumination (i.e., diffractive or similar optics (diffuser) are used to create multiple light spots (a passive multi-directional illumination) at the target (sample) to define the corners and/or edges of the field of view, column 5, lines 26-31)  which circumvents scattering and absorbing objects (i.e., in the case of two- or three-dimensional codes, it is a uniform circle, square or rectangle circumscribing the extent of the code in height and width (circumvents scattering and absorbing), column 41, lines 27-35).
	Roustaei in view of Petersen teaches all limitations except for explicit teaching of diffuser produces a passive multi-directional illumination.
	However, in a related field of endeavor Ashdown teaches the elliptical light shaping diffuser produces a passive multi-directional illumination (paragraph 57, diffused into multiple visible lines by the holographic diffuser 33, therefore passive) which circumvents scattering (paragraph 45, Holographic diffusers smooth and homogenize scattered sources while providing uniform illumination) and absorbing objects (paragraph 46, no absorption, wherein
none of the incident light is absorbed by the diffuser); the multi-directional illumination results in decreased formation of shadows and stripe artifacts in the at least one image of the sample compared to an image of the sample illuminated with single-directional illumination (para. [0010] and [0038], the scalloping effect and the multi-coloured shadowing effect can be reduced or even eliminated, when this 'illumination is directed towards a surface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roustaei in view of Petersen with the teaching of Ashdown for the purpose of reducing the shadow effect (Ashdown, para. [0038]). 

Regarding claim 9, Roustaei in view of Petersen teaches as set forth in claim 8 teaches the multi-directional illumination results in decreased formation of shadows and stripe artifacts in the at least one image of the sample compared to an image of the sample illuminated with single-directional illumination (i.e., shading correction, column 29, lines 21-32 as taught by Roustaei).
Roustaei in view of Petersen teaches all limitations except for explicit teaching of the multi-directional illumination results in decreased formation of shadows and stripe artifacts in the at least one image of the sample compared to an image of the sample illuminated with single-directional illumination.
	However, in a related field of endeavor Ashdown teaches the elliptical light shaping diffuser produces a passive multi-directional illumination (paragraph 57, diffused into multiple visible lines by the holographic diffuser 33, therefore passive) which circumvents scattering (paragraph 45, Holographic diffusers smooth and homogenize scattered sources while providing uniform illumination) and absorbing objects (paragraph 46, no absorption, wherein
none of the incident light is absorbed by the diffuser); the multi-directional illumination results in decreased formation of shadows and stripe artifacts in the at least one image of the sample compared to an image of the sample illuminated with single-directional illumination (para. [0010] and [0038], the scalloping effect and the multi-coloured shadowing effect can be reduced or even eliminated, when this 'illumination is directed towards a surface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roustaei in view of Petersen with the teachings of Ashdown for the purpose of reducing the shadow effect (Ashdown, para. [0038]). 

Regarding claim 17, Roustaei in view of Petersen fails to teach the elliptical light shaping diffuser is located between the light source and the fluorescent sample.
	In a related field of endeavor Ashdown teaches an elliptical light shaping diffuser (para. [0048], the diffuser is a holographic diffuser, which has a moderately or strongly elliptical rather than a linear distribution: see FIG. 19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roustaei in view of Petersen with the teachings of Ashdown for the purpose of reducing the shadow effect (Ashdown, para. [0038]).

Regarding claim 18, Roustaei in view of Petersen fails to teach the elliptical light shaping diffuser is located closer to the fluorescent sample than to the light source.
	In a related field of endeavor Ashdown teaches an elliptical light shaping diffuser (paragraph 48, the diffuser is a holographic diffuser, which has a moderately or strongly elliptical rather than a linear distribution: see figure 19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roustaei in view of Petersen with the teachings of Ashdown for the purpose of reducing the shadow effect (Ashdown, para. [0038]).

Regarding claim 19, Roustaei in view of Petersen teaches the parallel light-sheet is passed through the elliptical light shaping diffuser at a location that can vary based on properties of the at least one optic (i.e., forward of the LEDs is window/diffuser/lens 24 which is light transmissive (light-sheet) and provides homogenization and focusing of the light path of the illuminating beam incident upon the bar code to be scanned, column 9, lines 28-32; illumination diffusers 4906, FIGS. 41 & 49A, column 41, lines 23-55…The values will vary if different combinations of lenses and/or material are to be used, column 14, lines 53-60).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 20, the prior art does not teach, or renders obvious, regarding a diffusion angle of the second plurality of light rays oriented perpendicular to the parallel-light sheet is less than a divergence of a thickness of the parallel-light light sheet, configured such that the elliptical light shaping diffuser does not increase the divergence of the parallel-light sheet.

	Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
December 15, 2022